 Case 1:19-cv-00536-PLM-PJG ECF No. 46 filed 02/26/20 PageID.954 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

GREENBUSH BREWING CO., et al.,                      )
                     Plaintiffs,                    )
                                                    )     No. 1:19-cv-536
-v-                                                 )
                                                    )     Honorable Paul L. Maloney
MICHIGAN LIQUOR CONTROL COMMISSION,                 )
et al.,                                             )
                     Defendants.                    )
                                                    )

                                           ORDER

       This matter is before the Court on Defendants’ motion to dismiss (ECF No. 17). In

light of the procedural developments that have occurred since the briefing was completed on

this motion (See ECF Nos. 33 and 34), the Court hereby orders the parties to submit

simultaneous supplemental briefing on the issue of exhaustion of administrative remedies,

to be filed within 28 days of the date of this order.

       IT IS SO ORDERED.

Date: February 26, 2020                             /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
